.7*¢

§§ w /Q'Ol

, . _ 5ept. B, 2015

`ABEL ACUSTA, CLERK

TEXAS CDURT UF CRIMINAL APPEALE _
P.[J. Bo>< 12308, Eapitol Station RECE'VED’

Austin, Texas 78711 b COURTCFCRMNNALADPEALS

IN RE¢ Ex parte Johansson, writ.No. MR-83,619-01 SEP114ZUH

To the Hon. I-\bel Acosta, A‘SGLACQS?€!,Ci@[z-(
Enclosed for filing and immediate action by the Eourt my
request for a copy of the supplemental clerk's record now on tile

in your office. I'am presenting this document and theattached
legal documents of evidence as I object to the County using a
supplemental record in lieu of the original. Notice must be taken
that there are two (2) Trial’Court Numbers attached to this action
when the only number that Applicant filed under was the TD,ZDS
Cause number. where the 23,645 number came From-is unbeknounest
to Applicant. Please correct the record.

l thank you For all that you have done in getting the Mrit
moved from the County after Filing of my writ of Mandamus. l'm
sure without that Notice the Court would have never forwarded
my Art. 11.07 writ to the Court of Criminal Appeals. I await the

Courts reply.

Respectfully yours
/s/ Sa"r*(n\ 2

Sven Erick Johansson »1&65256
C.T. Terrell Unit ' ’
13DD'FM 655 '

Rosharon, Texas 77583

Dated_& documented

TExAs couRT oF tRIMINAL APPEALS
AusTIN, TEXAS

EX PARTE
SVEN ERIK JUHANSSUN,

ro)

_ vwRIT ND. wR783,619-U1
Applicant

APPLICANT'S:REQUEST FUR'A EDPV UF THE SUPPLEMENTAL
'CLERK'S"RECURD FUR AUTHENTIEATIDN PURPUSES

TU THE‘HUNDRA§LE ¢UURT: l _

EUMES NDw'§VEN ERIK JUHANSSUN, Applicant pro se, and files
this-his "Applicant's'Reguest for a Eopy of the Supplemental
Elerk'szecord" for authentication purposes and to ensure that
the Court received ALL DF*THE DUCUMENTS.PERTINENT'TU`THIS MATTER
and to assure that each document is accurate. Applicant makes
this request as.he received two (2) "white Card" Notices with
two (2) different-Trial Court Numbers when the only number that
Applicant filed his Art. 11.07 on was Cause No. 10,205 as having

been twice convicted on the same charge.

At present Applicant is at_a quandry as to where the second
trial court number of 23,645 came from or how it came to be on
any court document in this action¢ Applicant is of\the belief
that the trial court, prosecution and/or the Clerk's office is
working in tandem to conspire to give the Court wrong information
and to mislead them down a seperate avenue of review that has
nothing to do with the Double Jeopardy issue and the lack of
jurisdiction to convict. To this end the Applicant now files
with the Court for review and evidence a copy of the Capias
warrant filed to prove the date of action along with the 1st
Motion To RevokehBommunity 5upervision, again for date purpose.

the Motion To Revoke notes the WU,DZB`Ceuse Number. EXhibits A

& B cb §

As well, Applicant-files a copy of the lndex sent him to bring
to the Courtts attention the NU Court Reporter's transcription of
events is filed.' The Statement of Facts has been denied to the
Applicant at at times{ Exhibit E

wHEREPURE, Applicant so prays the Eourt, after review of the
facts and evidence set-put~herein, would so GRANT him nis request
for a Court Urder for a copy of the record filed for authentication

purposes and to accept into evidence those documents hereto now

Respectfully-submi ted,
. )
/S/§a/Wm 514/ls Q;AA/yu>>bm\

5ven Erick Johansson 1&65256
C.T. Terrell Unit

1300 FM 655

Rosharon,`Texas 77583

attached.

 

 

Came to hand on the 3

fhé_ With_in nam€d§/i/\) z \,\t)hmé§Q/U

F

1 U;:>`)

{§{` ____day/@f\ ::G n\)
and executed on the 1 §§ dayo£f\"p@?)

' f

PEA(\` _~/OFFICER'S RETURN

 
 

 

*plac'mg; [l//|/n

<<

Returned on this the
Fee ............... $v

l\/lileage.~.....;.$' l

Total ....... $

‘Exase according co the fna.s.

 

 

 

Qsj
tri
c)\f`j;exas

__»-:,\

The State‘

§§MA':M:HM£M.WWM

County, Texas

s umwsz

V.S

 

 

 

 

Q*taking hist
©

in the cahwa 1311 of Z 91'@ [Z Coumy, 'rexas_.
day of `]Q\B/g

»ond, which is Herewith returned,

,\A.D. 20

gm MMM§M

 

 

 

 

 

clerk.ipiswct'eemi:.z:-

Tyler County, Texas

\

F-:: .. '
1('.

RECORD

}

R‘

 

 

 

 

 

F|LE`D#'FG

   

 

 

 

     
   

  
  
 
   
   
  
  
 
   
  

§r;

 

.'“:1¢ .w

»

2
\ur\m

 

 

 

 

 

‘\ n ' l".’,"§`~;.:}


he

ville immediately, tl§i:and there to answer The Slateo£ Texas against the said
b ' .

 

~\\

®

STATE OF TEXAS \@N ERIK JOHANSSON
AGG ASSAULT W/DEA€L;\Y WEAPON - MOTION TO REVOKE

 

HEREIN FAIL l%ut due return make hereof as the law directs.

Witness my signature and official seal, on this the l \ day of
20 /_3 . `

Jerome P. Owens

 

l-A Distn'ct Court 1 District Clerk
Tyler County, Texasm Tyler County, Texas v

.~.~.

By:

 

Deputy

 

 

.' ‘.:£3’ , :__
efen'dan£f:meets with Supervision Offlcer Nancy Hatton

Bond amount after meetmg/with Supervlslon Officer: _$

 

MNO Bond unth

 

 

wm~\(‘ t~\ h\

k

i,.
w

FlLED FUR RECORD
20l3JAN3| AH 9 014

   

 

(C, \/ CAUSE 10,205

STAT@TEXAS ' l-A DISTRICT COURT
:,:
@ . ` of

SVEN ERIK JOHANSSON l TYLER COUNTY, TEXAS

@@§W

\:/',//D 151 MoTloN To REVOKE ooMMUNITY sUPERvISIoN/D

COMES /'\NOW\ the/St\ate of Texas by and through her Crirninal District Attorney and r@t/ful\ly moves
this Court to Aproceed wi'th~a a/Mptron to Revoke against Sven Erik Johansson, defendant 111 theabove entitled and
numbered cause, and would/show the Court the following: \//, /,//\

That/~S.ven\Erik Johansson, Defendant, v§s® and legally convicted ln the above entitled and
numbered cause in/the l-A DISTRICT COURT/for thel offense of AGG ASSAULT W/DEADLY WEAPON,

and placed on cornfnunity supervision for a period_:{ of 4 YEARS. 4 m
\//__1 4 _7

That Defendant has violated the following \c%;nc'llitions of said conununi@ervision in that:

\ \/)
Condition l Defendant shall commit no offense against the laws of this\State or of the United States
or any other County. Defendant shall notify_ the Community Supervision Offlcer_in/charge of the case within
forty-eight (48) hours of being arrested an;/o`r)):harged with a criminal offense.

This defendarlt. did/commitan\offense against/D/e laws of this State, to wit: That on or about the 20th day of
January, 2013/111\Jasper County,/Texas, defendant committed the offense of ASSAULT. '

1 il `;@ m
This defendant did commit an offense against theLlaws of this State, to wit: That on or about the 20 day of
January, 2012, in Jasper County, Texas, defend t commltted the offense of DISORDERLY CONDUCT.

This def@did commit an offense against the laws of this State, to mhat on or about the llth day
of October, 2008, in’Jasper County, Texas, defendant committed the offense of DISORDERLY
CONDUCT/DISGI`-IA-RGE OR DISPLAY FIREARM §§ \ ©

O

This defendant dl}l commit an offense against :the` aws of this State, to wit ::Tliat on or about the llth day
of October, 2008, in Jaspe{; County, Texas, defendant committed the offense of ASSAULT `

--- §§
1 el \‘ F"\\\

Condition 4 Defendant shall report to the Community Supervision Officer on a monthly basis or as
otherwise directed by the Supervising Offlcer m charge ol fthe case.

t /> r_] \/l
~ The above unpaid( `total;' ls to be paid 1n payment of $467. 00 each/d` month, until fully paid, to the\\
Community Supervision an'd\Co`rrections Department; the flrst monthly\